Pee Cubiam:
The power of attorney attached to the certificate is in the usual form, and is executed by Ichler and Henke, who, by virtue of their power as executors of the estate of Caroline Wertheim, had the right to dispose id these certificates, and that power having thus vested in them, the mere fact that they did not designate themselves as executors when exercising it can have no significance. It must be presumed that they were ■exercising some power which they possessed, and not that they were attempting to do that which they had no authority to do. It is, however, unnecessary to resort to presumption in a case where the personal estate is disposed of by executors who, by the will, were vested with the title in such estate, and who alone are responsible for its disposition. The question, therefore, is, like that in any other sale of personal property, one of title, the source of which need not appear on the bill of sale.
The remaining questions raised by the assignments of error have been so correctly and well settled by the master, in his excellent report that we need not discuss them.
The decree is affirmed and the appeal dismissed, at costs of appellants.